Per Curiam.

The respondent is charged with professional misconduct growing out of his alleged gross neglect as attorney for the estate of one Samuel Paynter Darrell which resulted in the disappearance of assets of the estate in the amount of $1,056.97. Either respondent converted this sum or permitted someone else so to do.
The Referee reported that .while the record does not mandate a finding that respondent converted the money, he is clearly guilty of unprofessional conduct in the handling of the estate; that he has been derelict in his duty to the public, to the Bar and even to himself; and that his conduct before the Grievance Committee was not such as to secure the proper administration of justice.
It appears that respondent has heretofore been found guilty of five charges of conversion and deceit on a previous complaint of professional misconduct, as a result of which he was suspended for a period of three months (282 App. Div. 263).
A reading of the record sustains the findings of the Referee. In the light of respondent’s history of professional misconduct we are persuaded that he has no sense of responsibility and has demonstrated his unfitness to continue as a member of the Bar. He should, therefore, be disbarred.
Peck, P. J., Breitel, Botein, Rabin and Valente, JJ., concur.
Respondent disbarred.